DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-4 of the remarks, filed 08/23/2021, with respect to claims 1-12, 15, 16 and 20-27 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-22 has been withdrawn. 
Allowable Subject Matter
Claims 1-12, 15, 16 and 20-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements comprising an outer conductor comprising a first outer conductor portion and a second outer conductor portion; a transmitting portion comprising the first outer conductor portion and a dielectric material disposed at least partially within the first outer conductor portion; and a resonating portion comprising the second outer conductor portion and a resonator cavity formed by the second outer conductor portion; and control circuitry electrically coupled to the sensor, the control circuitry being configured to: transmit a first signal into a liquid sample using the sensor while the resonating portion contacts the liquid sample; receive a first reflected signal and determine a resonant frequency associated with the resonating portion based at least in part on the first reflected signal.
Claims 2-7 and 23 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 8, the prior art of record neither shows nor suggests the combination of structural elements comprising an outer conductor comprising a first outer conductor portion and a 
Claims 9-12, 15 and 16 depend from allowed claim 8 and are therefore also allowed.
With respect to claim 20, the prior art of record neither shows nor suggests the combination of method steps comprising an outer conductor comprising a first outer conductor portion and a second outer conductor portion, a transmitting portion comprising the first outer conductor portion and a dielectric material disposed at least partially within the first outer conductor portion, and a resonating portion comprising the second outer conductor portion and a resonator cavity formed by the second outer conductor portion, the method comprising: providing a volume of a liquid sample; causing the resonating portion to contact the liquid sample;  transmitting, using the sensor, a signal into the liquid sample; receiving a reflected signal; and determining, by control circuitry that is coupled to the sensor, a resonant frequency associated with the resonating portion based at least in part on the reflected signal.
Claims 21 and 22 depend from allowed claim 20 and are therefore also allowed.
With respect to claim 24, the prior art of record neither shows nor suggests the combination of structural elements comprising: an outer conductor comprising a first outer conductor portion and a second outer conductor portion, a transmitting portion comprising the first outer conductor portion and a dielectric material disposed at least partially within the first outer conductor portion; and a resonating portion comprising the second outer conductor portion and a resonator cavity formed by the second outer conductor portion; and control circuitry electrically coupled to the sensor, the control circuitry 
Claims 25-27 depend from allowed claim 24 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2016/0315661 discloses a passive electrical coupling device and methods for 
use therewith.
US PUB 2018/0115082 discloses a launcher with cylindrical coupling device and 
methods for use therewith.
US PUB 2017/0053737 discloses an integrated resonator-shield structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858